

115 HR 6623 IH: Working On Rewarding and Keeping Employees Resilient Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6623IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Ryan of Ohio (for himself, Mr. Khanna, Ms. Sánchez, Ms. Jackson Lee, Ms. Clarke of New York, Ms. Moore, and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Ways and Means, Energy and Commerce, Financial Services, Transportation and Infrastructure, Science, Space, and Technology, Natural Resources, Oversight and Government Reform, Foreign Affairs, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo advance STEM education, provide for improved worker, training, retention, and advancement, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Working On Rewarding and Keeping Employees Resilient Act or the WORKER Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Advancing STEM Education
				Subtitle A—Expansion of Engineering Programs at Elementary and Secondary Schools 
				Sec. 101. Grant program.
				Sec. 102. Table of contents.
				Subtitle B—Expansion of Maker Education and Makerspaces
				Sec. 110. Definitions.
				Sec. 111. State leadership activities.
				Sec. 112. Local uses of funds.
				Subtitle C—Increasing Women and Under-Represented Minorities in STEM Occupations
				Sec. 131. Support for programs that increase the participation of women and under-represented
			 minorities in science, technology, engineering, and mathematics
			 occupations.
				Title II—Worker, Training, Retention, and Advancement
				Subtitle A—Development of Work-Based Learning Programs
				Sec. 201. Purpose.
				Sec. 202. Definitions.
				Sec. 203. Grants authorized.
				Sec. 204. Application process.
				Sec. 205. Activities.
				Sec. 206. Administration by the Secretary.
				Sec. 207. Authorization of appropriations.
				Subtitle B—Reemployment
				Sec. 211. Requirement to provide reemployment bonus program under State unemployment compensation
			 law.
				Sec. 212. Coordinating State unemployment compensation programs with the Workforce Innovation and
			 Opportunity Act.
				Sec. 213. Permissible use of Workforce Innovation and Opportunity Act funds for wage insurance.
				Sec. 214. Training vouchers.
				Sec. 215. Authorization of appropriations.
				Title III—Establishment of the Distressed Community Investment Agency
				Sec. 301. Definitions.
				Sec. 302. Distressed community investment agency.
				Sec. 303. Redesignation of Department of Commerce to Department of Innovation and Investment.
				Sec. 304. Redesignation of Secretary of Commerce to Secretary of Innovation and Investment.
				Title IV—Authorization of appropriations
				Sec. 401. Authorization of appropriations.
			
		IAdvancing STEM Education
			AExpansion of Engineering Programs at Elementary and Secondary Schools 
 101.Grant programPart F of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7251 et seq.) is amended—
 (1)in section 4601— (A)in subsection (a), in the matter preceding paragraph (1), by inserting (other than subpart 5) before part; and
 (B)by adding at the end the following:  (c)Authorization of appropriations for subpart 5There are authorized to be appropriated to carry out subpart 5—
 (1)$20,000,000 for each of fiscal years 2019 and 2020; and (2)$21,000,000 for each of fiscal years 2021 and 2022.; and
 (2)by adding at the end the following:  5Engineering Education 4651.Grant program authorized (a)In generalFrom amounts appropriated under section 4601(c), the Secretary shall award grants, on a competitive basis, to eligible entities to implement formal and informal engineering education programs in elementary schools and secondary schools to—
 (1)teach students the overall analytical and experimental approaches used in engineering and engineering technology; and
 (2)increase participation of under-represented student groups in the engineering and engineering technology pipeline.
 (b)Maximum grant amountA grant awarded under this subpart may not exceed $1,000,000. (c)Matching fundsAn eligible entity receiving a grant under this subpart shall provide non-Federal funds in amount equal to the grant amount. Such non-Federal funds may include in-kind support (such as equipment, supplies, materials, and participation of personnel in the development and implementation of activities to be carried out under the grant).
									(d)Uses of funds
 (1)In generalAn eligible entity receiving a grant under this subpart shall use such funds to carry out a program that—
 (A)provides engineering instructional materials based on review and analysis of the effectiveness of existing formal, or informal research-based and evidence-based locally relevant instructional materials;
 (B)provides professional development for pre-service and in-service teachers to teach engineering; (C)provides instructions on engineering and engineering technology during normal classroom hours or after school;
 (D)incorporates evidence-based practices to increase diversity of student groups participating in the program;
 (E)encourages participation of engineers from local private and public organizations to mentor the teachers and students; and
 (F)encourages engineering faculty and students from institutions of higher education as mentors for the elementary school or secondary school students, and teachers as appropriate.
 (2)Public-private partnershipsEach eligible entity awarded a grant under this subpart shall be encouraged to carry out the program funded under the grant in partnership with one or more of the following:
 (A)Elementary schools or secondary schools receiving assistance under this subpart. (B)Institutions of higher education.
 (C)Private sector businesses. (D)Nonprofit organizations.
 (E)Community-based organizations. (F)Public or private entities with demonstrated record of success in delivering educational support.
 (G)Summer school programs. (e)ApplicationsAn application for a grant under this subpart submitted by an eligible entity shall demonstrate long-term commitment for the proposed program through—
 (1)providing laboratory and instructional space; (2)establishing ongoing professional training programs for pre-service and in-service teachers and teachers in-residence; and
 (3)commitment to scaling successful programs for engineering and engineering technology education in elementary schools and secondary schools under the jurisdiction of the eligible entity.
 (f)PriorityIn awarding grants under this subpart, the Secretary shall give priority to eligible entities that serve under-represented minorities in engineering.
 (g)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a consortia of local educational agencies; or (B)a local educational agency that is not receiving a subgrant under this subpart for the fiscal year for which the agency is applying for a grant under this subpart.
 (2)Instructional materialsThe term instructional materials means materials that— (A)emphasize—
 (i)engineering fundamentals and concepts, problem-based learning; and (ii)essential skills such as systems thinking, creativity, teamwork, communication, and ethical considerations;
 (B)are designed to introduce students to modern engineering and engineering technology tools such as computer-aided design, computer-aided manufacturing, statistical analysis, codes and standards, human factors, and reliability analysis; and
 (C)are aligned with and integrated into relevant science, engineering, and mathematics standards that may exist in the applicable State or may be developed.
 4652.Annual report to CongressNot later than 1 year after the first grant is awarded under this subpart, and annually thereafter, the Secretary shall provide a report to Congress on activities and results under this subpart. Such reports shall describe—
 (1)the total number of grant applications received for the preceding each year; (2)the number and geographic distribution of the grants for such year and for all grants awarded under this subpart;
 (3)participation of minority-serving institutions of higher education, such as historically Black colleges and universities and Hispanic-serving institutions;
 (4)participation of under-represented and economically disadvantaged student groups; (5)plans for collaboration among eligible entities receiving a grant under this subpart;
 (6)overall program outcomes and issues of concern; and (7)recommendations for program revisions to achieve the desired program outcome..
 102.Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 4644 the following:
					
						
							Subpart 5—Engineering Education
							4651. Grant program authorized.
							4652. Annual report to Congress..
				BExpansion of Maker Education and Makerspaces
 110.DefinitionsSection 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302) is amended by adding at the end the following:
					
 (35)Maker educationThe term maker education means a hands-on learning approach that encourages students to imagine, create, innovate, tinker, and collaborate through the process of manufacturing, testing, and demonstrating their ideas.
 (36)MakerspaceThe term makerspace means a community space that provides access to tools, technology, and knowledge for learners and entrepreneurs, that result in the prototyping or creation of physical goods, and which supports the development of educational opportunities for personal growth, workforce training, and early stage business ventures..
 111.State leadership activitiesSection 124 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2344) is amended—
 (1)in subsection (b)(3)(D)(iii), by inserting before the semicolon at the end the following: and maker education; and (2)in subsection (c)—
 (A)by striking and at the end of paragraph (16); (B)by striking the period and inserting ; and at the end of paragraph (17); and
 (C)by adding at the end the following:  (18)support for maker education and makerspaces..
 112.Local uses of fundsSection 135 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355) is amended—
 (1)in subsection (b)(5)— (A)by striking and at the end of subparagraph (C);
 (B)by adding and at the end of subparagraph (D); and (C)by adding at the end the following:
							
 (E)programs designed to train teachers specifically in the effective use and application of maker education and makerspaces;; and
 (2)in subsection (c)— (A)by striking and at the end of paragraph (19);
 (B)by redesignating paragraph (20) as paragraph (21); and (C)by inserting after paragraph (19), the following:
							
 (20)to support maker education and makerspaces; and. CIncreasing Women and Under-Represented Minorities in STEM Occupations 131.Support for programs that increase the participation of women and under-represented minorities in science, technology, engineering, and mathematics occupationsSection 124(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2344(b)) is amended—
 (1)in paragraph (8), by striking and at the end; (2)in paragraph (9), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (10)supporting programs that increase the participation of women and under-represented minorities in career and technical education programs leading to occupations in science, technology, engineering, and mathematics..
					IIWorker, Training, Retention, and Advancement
			ADevelopment of Work-Based Learning Programs
 201.PurposeThe purpose of this subtitle is to promote industry or sector partnerships that engage in collaborative planning, resource alignment, and training efforts across multiple businesses, for a range of workers employed or potentially employed by infrastructure industries, in order to encourage industry growth and competitiveness and to improve worker training, retention, and advancement.
 202.DefinitionsIn this subtitle: (1)Career and technical education; career guidance and academic counselingThe terms career and technical education and career guidance and academic counseling have the meanings given such terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
 (2)Career pathwayThe term career pathway has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (3)Eligible entityThe term eligible entity means an entity that is an industry or sector partnership, a nonprofit workforce intermediary, or (with respect to an implementation grant) an entity that is in the process of establishing an industry or sector partnership.
 (4)Individual with a barrier to employment; industry or sector partnership; local boardThe terms individual with a barrier to employment, industry or sector partnership, and local board have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act. (5)Recognized postsecondary credential; registered apprenticeship programThe terms recognized postsecondary credential and registered apprenticeship program have the meanings given such terms in such section.
 (6)SecretaryThe term Secretary means the Secretary of Labor. (7)State; State boardThe terms State and State board have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act.
 (8)Targeted infrastructure industryThe term targeted infrastructure industry means an industry, including transportation (including surface, transit, aviation, or railway transportation), construction, energy, information technology, manufacturing, or utilities industries, that the eligible entity identifies in accordance with section 204(c) to be served by a grant under this subtitle.
 (9)Work-based learning programThe term work-based learning program means a program (which may be a registered apprenticeship program) that provides workers with paid work experience and corresponding approved classroom instruction, delivered in an employment relationship that both the employer and worker intend to be permanent.
					203.Grants authorized
 (a)In generalThe Secretary, in consultation with the Secretary of Transportation, the Secretary of Energy, the Secretary of Commerce, the Secretary of Education, the Administrator of the Environmental Protection Agency, and the Chief of Engineers and Commanding General of the Army Corps of Engineers, shall award, on a competitive basis, grants to eligible entities to plan and implement activities to achieve the strategic objectives described in section 204(d) with respect to a targeted infrastructure industry.
					(b)Grants
 (1)Types of grantsA grant awarded under this subtitle may be in the form of— (A)an implementation grant, for entities seeking an initial grant under this subtitle; or
 (B)a renewal grant for entities that have already received an implementation grant under this subtitle.
 (2)DurationEach grant awarded under this subtitle shall be for a period not to exceed 3 years. (3)AmountThe amount of a grant awarded under this subtitle may not exceed—
 (A)for an implementation grant, $2,500,000; and (B)for a renewal grant, $1,500,000.
							(c)Award basis
 (1)Geographic diversityThe Secretary shall award grants under this subtitle in a manner that ensures geographic diversity in the areas in which activities will be carried out under the grants.
 (2)Priority for renewal grantsIn awarding renewal grants under this subtitle, the Secretary shall give priority to eligible entities that—
 (A)demonstrate long-term sustainability of an industry or sector partnership or nonprofit workforce intermediaries; and
 (B)provide a non-Federal share of the cost of the activities. 204.Application process (a)In generalAn eligible entity desiring a grant under this subtitle shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including the contents described in subsection (b).
 (b)ContentsAn application submitted under this subtitle shall contain, at a minimum— (1)a description of the eligible entity, evidence of the eligible entity’s capacity to carry out activities to achieve the strategic objectives described in subsection (d), and the expected participation and responsibilities of each of the partners included in the industry or sector partnership involved;
 (2)a description of the targeted infrastructure industry served by the grant, and a description of how such industry was identified in accordance with subsection (c);
 (3)a description of the workers that will be targeted or recruited by the partnership, including an analysis of the existing labor market, a description of potential barriers to employment for targeted workers, and a description of strategies that will be employed to help workers overcome such barriers;
 (4)a description of the strategic objectives described in subsection (d) that the eligible entity intends to achieve concerning the targeted infrastructure industry;
 (5)a description of the credentials that the eligible entity proposes to use or develop as a performance measure, to assess the degree to which the eligible entity has achieved such strategic objectives, which credentials—
 (A)shall be nationally portable; (B)shall be recognized postsecondary credentials or a registered apprenticeship; and
 (C)shall be related to the targeted infrastructure industry that the eligible entity proposes to support;
 (6)a description of the manner in which the eligible entity intends to make sustainable progress towards achieving such strategic objectives;
 (7)performance measures for measuring progress towards achieving such strategic objectives; (8)a description of the Federal and non-Federal resources, available under provisions of law other than this subtitle, that will be leveraged in support of the partnerships and activities under this subtitle;
 (9)a description of the recruiting tools used by the eligible entity to recruit a diverse pool of workers and under-represented minorities in the infrastructure sector; and
 (10)a timeline for progress towards achieving such strategic objectives. (c)Targeted infrastructure industryEach grant under this subtitle shall serve a targeted infrastructure industry that is identified by the eligible entity through working with businesses, industry associations and organizations, labor organizations, State boards, local boards, economic development agencies, and other organizations that the eligible entity determines necessary.
 (d)Strategic objectivesThe activities to be carried out under each grant awarded under this subtitle shall be designed to achieve strategic objectives that include the following:
 (1)Recruiting key stakeholders in the targeted infrastructure industry, such as multiple businesses, labor organizations, local boards, and education and training providers, including providers of career and technical education, and regularly convening the stakeholders in a collaborative structure that supports the sharing of information, ideas, and challenges common to the targeted infrastructure industry.
 (2)Identifying the training needs of multiple businesses in the targeted infrastructure industry, including—
 (A)needs for skills critical to competitiveness and innovation in the industry; (B)needs of the registered apprenticeship programs or other work-based learning programs supported by the grant; and
 (C)needs for the usage of career pathways. (3)Facilitating actions that lead to economies of scale by aggregating training and education needs of multiple businesses.
 (4)Helping postsecondary educational institutions, training institutions, sponsors of registered apprenticeship programs, and all other providers of career and technical education and training programs receiving assistance under this subtitle, align curricula, entrance requirements, and programs to the targeted infrastructure industry needs and the credentials described in subsection (b)(6), particularly for higher skill, high-priority occupations related to the targeted infrastructure industry.
 (5)Providing information on the grant activities to the State agency carrying out the State program under the Wagner-Peyser Act (29 U.S.C. 49 et seq.), including staff of the agency that provide services under such Act, to enable the agency to inform recipients of unemployment compensation of the employment and training opportunities that may be offered through the grant activities.
 (6)Helping partner businesses in industry or sector partnerships to attract potential workers from a diverse jobseeker base, including individuals with barriers to employment, by identifying any such barriers through analysis of the labor market and implementing strategies to help such workers overcome such barriers.
						205.Activities
 (a)In generalAn eligible entity receiving a grant under this subtitle shall— (1)designate an entity in the industry or sector partnership as the fiscal agent for the grant funds; and
 (2)carry out activities described in subsections (b) (as applicable), (c), and (d) to achieve the strategic objectives identified in the entity's application under section 204(b)(5), in a manner that integrates services and funding sources to ensure effectiveness of the activities and that uses the grant funds efficiently.
 (b)Planning activitiesAn eligible entity receiving an implementation grant under this subtitle shall use not more than $250,000 of the grant funds to carry out planning activities during the first year of the grant period. Such activities may include—
 (1)establishing the industry or sector partnership; (2)convening key stakeholders as identified in the application process;
 (3)conducting outreach to local businesses and business associations; or (4)conducting an evaluation of workforce needs in the local area.
 (c)Business engagementAn eligible entity receiving a grant under this subtitle shall use the grant funds to provide services to engage businesses in efforts to achieve the strategic objectives identified in the entity's application under section 204(b)(5). The services may include assisting businesses—
 (1)in navigating the registration process for a sponsor of a registered apprenticeship program; (2)by connecting the business with an education provider, including a provider of career and technical education, to develop classroom instruction to complement on-the-job learning;
 (3)in developing the curriculum design of a work-based learning program; (4)in employing workers participating in a work-based learning program for a transitional period before a business hires the worker for full-time employment not less than 30 hours a week;
 (5)in providing training to managers and front-line workers to serve as trainers or mentors to workers participating in a work-based learning program;
 (6)in providing career awareness activities, such as career guidance and academic counseling; and (7)in recruiting, for participation in a work-based learning program, individuals eligible to receive additional workforce or human services, including—
 (A)individuals participating in programs under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), and the amendments made by such Act, including to the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.);
 (B)recipients of assistance through the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
 (C)recipients of assistance through the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); or
 (D)any other individuals with a barrier to employment. (d)Support servicesThe eligible entity receiving a grant under this subtitle shall use the grant funds to provide services to support the success of individuals described in subsection (c)(7) who are participating in a work-based learning program for a period of not less than 12 months. Such services may include the following:
 (1)Pre-employment servicesServices, provided in a pre-employment stage of the program, to expand access to a work-based learning program for individuals described in subsection (c)(7). Such services may include—
 (A)skills training; (B)career and technical education;
 (C)initial assessments; (D)providing work attire and necessary tools for a work site;
 (E)wrap-around services, such as child care and transportation; and (F)job placement assistance.
 (2)Early employment servicesServices provided to individuals described in subsection (c)(7) who are participating in a work-based learning program during their first 6 months of employment through such program, to assure the individuals succeed in the program. Such services may include—
 (A)ongoing case management and support services, including the services provided in the pre-employment stage described in paragraph (1);
 (B)continued skills training, including career and technical education, conducted in collaboration with employers of such individuals;
 (C)additional mentorship and retention supports for such individuals; (D)targeted training for frontline managers, journey level workers working with such individuals (such as mentors), and human resource representatives within the business where such individuals are placed; and
 (E)subsidized wages and benefits for a period of not more than 6 months, during which the eligible entities shall serve as the employers of record of such individuals.
 (3)Employment servicesServices to ensure the individuals described in paragraph (2) maintain employment in the work-based learning program for at least 12 months. The services shall include support necessary to complete the work-based learning program, such as continuation of mentoring and support services provided under paragraph (2).
 (e)Evaluation and progress reportsNot later than 1 year after receiving a grant under this subtitle, and annually thereafter, the eligible entity receiving the grant shall submit a report to the Secretary and the Governor of the State that the eligible entity serves, that—
 (1)describes the activities funded by the grant; and (2)evaluates the progress the eligible entity has made towards achieving the strategic objectives identified under section 204(b)(5).
 (f)Administrative costsAn eligible entity may use not more than 5 percent of the funds awarded through a grant under this subtitle for administrative expenses in carrying out this section.
					206.Administration by the Secretary
 (a)In generalThe Secretary may use not more than 10 percent of the amount appropriated under section 207 for each fiscal year for administrative expenses to carry out this subtitle, including the expenses of providing the technical assistance and oversight activities under subsection (b).
 (b)Technical assistance; oversightThe Secretary shall provide technical assistance and oversight to assist the eligible entities in applying for and administering grants awarded under this subtitle.
 207.Authorization of appropriationsThere is authorized to be appropriated $350,000,000 to carry out this subtitle through fiscal year 2023.
				BReemployment
				211.Requirement to provide reemployment bonus program under State unemployment compensation law
 (a)In generalSection 303 of the Social Security Act (42 U.S.C. 503) is amended by adding at the end the following:
						
							(n)
 (1)For purposes of subsection (a), the State law of a State must provide for a reemployment bonus program, to be approved by the Secretary of Labor, under which a reemployment bonus, in an amount specified under paragraph (2), shall be paid, immediately following the end of the 16-week period described in subparagraph (B), to any individual described in paragraph (3) who—
 (A)becomes employed by an employer other than the individual’s most recent employer not later than 12 weeks after the date of the individual’s initial claim for unemployment compensation; and
 (B)remains employed by such employer for a period of at least 16 consecutive weeks. (2)The amount of a reemployment bonus paid to an individual under paragraph (1) shall be an amount equal to 1/2 of the difference between the total amount of regular compensation that would be payable to the individual during the benefit year under the State law if the individual were not employed in any week of such benefit year and the total amount of such regular compensation paid to the individual during the benefit year prior the week in which the individual becomes employed as described in paragraph (1)(A).
 (3)An individual described in this paragraph is an individual who— (A)is eligible for unemployment compensation for the week before the week in which the individual becomes employed as described in paragraph (1)(A); and
 (B)has been identified under subsection (j) as an individual likely to exhaust regular compensation. (4)In this subsection, the terms regular compensation and benefit year have the meanings given such terms in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note)..
 (b)Effective dateThe amendment made by subsection (a) shall, with respect to a State, apply to certifications for payment under section 302(a) of the Social Security Act in years beginning after the end of the 26-week period beginning on the first day of the first regularly scheduled session of the State legislature beginning on or after the date of the enactment of this Act.
					212.Coordinating State unemployment compensation programs with the Workforce Innovation and Opportunity
			 Act
 (a)Referrals to WIOA servicesSection 303(j)(1)(B) of the Social Security Act (42 U.S.C. 503(j)(1)(B)) is amended by striking job search assistance services and inserting job search assistance, training assistance, job relocation support, and income support services,. (b)Reemployment services and eligibility assessmentsSection 306(b)(3) of the Social Security Act (42 U.S.C. 306(b)(3)) is amended by striking program integration and service delivery and inserting program integration, service delivery, support services, and availability of training assistance.
					213.Permissible use of Workforce Innovation and Opportunity Act funds for wage insurance
 (a)In generalChapter 3 of subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3171 et seq.) is amended by adding at the end the following:
						
							135.Permissible use of funds for wage insurance
 (a)Wage insurance for State unemployment compensation recipientsA State may use funds allotted to the State under this chapter to provide a wage insurance program for individuals who file a claim under any State unemployment compensation law.
 (b)BenefitsThe wage insurance program provided for in subsection (a) may pay, for a period not to exceed 2 years, to a worker described in subsection (c), up to 50 percent of the difference between—
 (1)the average of the wages received by the worker over the last twelve months of employment; and (2)the wages received by the worker from reemployment.
 (c)Individual EligibilityThe benefits described in subsection (b) may be paid to an individual who is a claimant for unemployment compensation at the time such individual obtains reemployment and who—
 (1)is at least 50 years of age, or 45 years of age if such individual lives in a distressed community; (2)earns not more than $50,000 per year in wages from reemployment;
 (3)is employed on a full-time basis as defined by the law of the State; and (4)is not employed by the employer from which the individual was last separated.
 (d)Total Amount of PaymentsA State shall establish a maximum amount of payments per individual for purposes of payments described in subsection (b) during the eligibility period described in such subsection. An employee shall report an increase in wages during the two-year period of participating in the wage insurance program and their total amount of payments shall reflect any modification.
 (e)Non-Discrimination Regarding WagesAn employer shall not pay a worker described in subsection (c) less than such employer pays to another worker in the same or substantially equivalent position.
 (f)Distressed community definedThe term distressed community means a geographic unit, as defined by the Secretary of Commerce, with— (1)a low per capita income;
 (2)an unemployment rate below the national average; or (3)actual or threatened severe unemployment or economic adjustment problems..
 (b)Authorization of appropriationsSection 136 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3181) is amended by adding at the end the following:
						
 (d)Wage insurance activitiesThere are authorized to be appropriated to carry out the activities described in section 135 such sums as may be necessary for fiscal year 2023 and each fiscal year thereafter..
					214.Training vouchers
 (a)ReferenceIn this section, any reference to a section or other provision shall be a reference to the Workforce Innovation and Opportunity Act.
 (b)Functions of the State boardSection 101(d)(3) is amended— (1)in subparagraph (F), by striking ; and and inserting a semicolon;
 (2)in subparagraph (G), by striking the period and inserting ; and; and (3)by adding at the end the following:
							
 (H)the development of strategies to promote the integration of workforce development services to unemployment insurance claimants..
 (c)Programs and activities in State plansSection 103(a)(2) is amended by adding at the end the following:  (L)the employment and training assistance authorized in this Act; and
 (M)the job search support services authorized in this Act.. (d)Local plansSection 108(b) is amended—
 (1)in paragraph (21), by striking ; and and inserting a semicolon; (2)in paragraph (22), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (23)a description of how training assistance will be administered.
								.
						(e)Required Local Employment and Training Activities for adults and dislocated workers
 (1)Training vouchersSection 134(c)(3) is amended— (A)in subparagraph (A)(i)—
 (i)by inserting a voucher for after used to provide; and (ii)by redesignating subclauses (II), (III), and (IV) as subclauses (III), (IV), and (V), and inserting after subclause (I) the following:
									
 (II)who select programs of training services that are linked to employment opportunities.; (B)in subparagraph (F)—
 (i)in clause (iii), by deleting the clause heading and inserting Training vouchers.— and by striking through an individual training account and inserting through a training voucher; and (ii)in clause (iv), by striking coordinate funding for individual training accounts with funding from other Federal, State, local, or private job training programs or source and inserting and arrange for payment for such services through a training voucher. Such payments may not exceed $8,000 for up to two years.; and
 (C)in subparagraph (G)(i), and by striking individual training accounts and inserting training vouchers. (2)Income supportSection 134(d)(1)(B) is amended—
 (A)in clause (i), by inserting provide income support for those adults and dislocated workers participating in a training program after enhancing employment; (B)in clause (ii), by; and
 (C)by adding at the end the following:  (iii)Duration and AmountsThe income support provided under clause (i) to individuals who are enrolled in training a weekly income stipend for up to 78 weeks after such individual exhausts unemployment insurance benefits, to help cover training-related costs like childcare or transportation. A participant’s weekly stipend will be equal to 100 percent or 50 percent of their unemployment insurance weekly benefit amount depending on whether, at the time of participation, their household income is below or above 130 percent of the Federal poverty level..
 (3)Sense of CongressIt is the sense of Congress that additional funds should be appropriated under subsections (b) and (c) of section 136 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3181) to carry out the activities added to section 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174) by the amendments made by this subsection.
 215.Authorization of appropriationsSection 137 of the Workforce Innovation and Opportunity Act (29 U.S.C. 2872) is amended in each of subsections (b) and (c) by striking 2003 and inserting 2023.
				IIIEstablishment of the Distressed Community Investment Agency
 301.DefinitionsIn this title: (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.
 (2)Distressed communityThe term distressed community means a geographic unit, as defined by the Secretary of Commerce, with— (A)a low per capita income;
 (B)an unemployment rate below the national average; or (C)actual or threatened severe unemployment or economic adjustment problems.
 (3)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (4)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.
				302.Distressed community investment agency
 (a)In generalThere is established the Distressed Community Investment Agency within the Department of Commerce one year after the date of the enactment of this Act with the mission of promoting, establishing, and strengthening venture capital investment in distressed communities, including expenses of grants, contracts, and other agreements with public or private entities.
 (b)FunctionsThe Distressed Community Investment Agency shall— (1)coordinate the plans, programs, and operations of the Federal Government which affect or may contribute to the promotion, establishment, and strengthening of venture capital investment in distressed communities;
 (2)promote the mobilization of activities and resources of State and local governments, businesses and trade associations, institutions of higher education, foundations, professional organizations, and volunteer and other groups towards the promotion, establishment, and strengthening of venture capital investment in distressed communities;
 (3)facilitate the coordination of the efforts of groups described in paragraph (2) with those of agencies;
 (4)establish satellite centers in distressed communities across the United States for the development, collection, summarization, and dissemination of information helpful to persons, State and local governments, businesses and trade associations, institutions of higher education, foundations, professional organizations, and volunteer and other groups in undertaking or promoting venture capital investment in distressed communities;
 (5)make grants, including contracts and cooperative agreements, to any State government or any agency thereof, any regional entity, any State-chartered development, any institution of higher education, or to any entity formed by two or more of the above entities to assist in establishing the satellite centers described in paragraph (4);
 (6)provide technical and management assistance to public or private entities or organizations engaged in promoting, establishing, and strengthening venture capital investment in distressed communities through workforce development and retention, attracting businesses and industries, fostering innovation, accelerating entrepreneurship and business growth, and marketing local, State, and regional ecosystems; and
 (7)defray all or part of the costs of pilot or demonstration projects conducted by public or private entities or organizations which are designed to overcome the unique challenge of promoting, establishing, and strengthening venture capital investment in distressed communities, or otherwise to further the purposes of this Act.
 (c)Responsibilities of the Secretary of CommerceThe Secretary of Commerce, to enable the Distressed Community Investment Agency to better execute the functions described in this section and with the participation of the Economic Development Administration and other agencies, as appropriate, shall—
 (1)develop comprehensive plans and specific program goals for the Distressed Community Investment Agency;
 (2)establish regular performance monitoring and reporting systems to assure that goals are being achieved;
 (3)evaluate the impact of Federal support in achieving the objectives established by this title; (4)require a coordinated review of all proposed Federal training and technical assistance activities in support of promoting, establishing, and strengthening venture capital investment in distressed communities to assure consistency with the program goals of the Distressed Community Investment Agency and to avoid duplication;
 (5)convene, for purposes of coordination, meetings of the heads of agencies, or their designees, whose programs and activities may affect or contribute to the purposes of this title;
 (6)convene economic development organizations, venture capitalists, startup founders, entrepreneurs, chambers of commerce, and other representatives of the private sector who are engaged in growing venture capital investment in distressed communities or who could contribute to this growth to propose, evaluate, and coordinate governmental and private activities in furtherance of the objectives of this title;
 (7)confer with and advise officials of State and local governments; (8)provide the managerial and organizational framework through which joint or collaborative undertakings with agencies or private organizations can be planned and implemented; and
 (9)recommend appropriate legislative or executive actions. (d)Responsibilities of other agencies (1)CooperationThe head of each agency, or a representative designated by such head, when and in the manner so requested by the Secretary of Commerce, shall furnish information, assistance, and reports to, and shall otherwise cooperate with, the Distressed Community Investment Agency.
 (2)Designation of agency contactThe head of each agency shall, when so requested by the Secretary of Commerce, designate the official to have primary and continuing responsibility for the participation and cooperation of that department or agency in matters related to promoting, establishing, and strengthening venture capital investment in distressed communities.
 (3)Agency contact dutiesEach official designated pursuant to paragraph (2), when so requested, shall keep the Secretary of Commerce informed of all proposed budgets, plans, and programs of the agency of that official related to promoting, establishing, and strengthening venture capital investment in distressed communities.
 (4)Continuing role of agenciesEach agency shall continue all efforts to promote, establish, and strengthen venture capital investment in distressed communities, and shall cooperate with the Secretary of Commerce in increasing the total Federal effort.
					(e)Reports
 (1)Reports required by satellite centersNot later than September 30 of each year, each satellite center shall submit to the Secretary of Commerce a report on the activities of the center, including the following:
 (A)The center’s performance in implementing the plans and meeting the specific program goals set for the prior fiscal year.
 (B)The plans and specific program goals of the center for the next fiscal year. (C)Completed and ongoing joint and collaborative undertakings with the groups described in subsection (b)(2).
 (D)The services most used by the center. (E)Recommendations for improving the quality, utility, and delivery of services offered by the Distressed Community Investment Agency.
 (F)Any other information requested by the Secretary of Commerce. (2)Reports by the secretary of commerceNot later than one year after the date of the enactment of this title and every March 31 thereafter, the Secretary of Commerce shall submit to Congress a report on the following:
 (A)The activities of the Distressed Community Investment Agency. (B)The location of new and existing satellite centers.
 (C)The performance of the Distressed Community Investment Agency in implementing the plans and meeting the specific program goals set for the prior fiscal year.
 (D)The plans and specific program goals for the next fiscal year. (E)Expenses of grants, contracts, and other agreements with public or private entities.
 (F)Completed and ongoing joint or collaborative undertakings with agencies and the groups described in subsection (b)(2).
 (G)Meetings convened by the Secretary with heads of agencies, representatives of the private sector, or officials of State and local governments.
 (H)A review and evaluation of the impact of Federal support in achieving the objectives established by this title.
 (I)Recommendations for legislation or other action determined to be desirable to promote the purposes of this title.
 (3)Reports by other agenciesThe head of each agency shall— (A)develop and implement systematic data collection processes to provide the Distressed Community Investment Agency current data helpful in evaluating efforts to promote, establish, and strengthen venture capital investment in distressed communities; and
 (B)not later than September 30 of each year, submit to the Secretary of Commerce a report on efforts to promote, establish, and strengthen venture capital investment in distressed communities through workforce development and retention, attracting businesses and industries, fostering innovation, accelerating entrepreneurship and business growth, and marketing local, State, and regional ecosystems.
 (f)Technical and conforming amendmentSection 12 of the Act of February 14, 1903 (15 U.S.C. 1511), is amended— (1)in paragraph (4), by inserting a semicolon at the end;
 (2)in paragraph (5), by striking ; and and inserting a semicolon; (3)by redesignating paragraph (6) as paragraph (7); and
 (4)by inserting after paragraph (5) the following new paragraph:  (6)Distressed Community Investment Agency; and.
					303.Redesignation of Department of Commerce to Department of Innovation and Investment
 (a)In generalThe Department of Commerce is hereby redesignated the Department of Innovation and Investment. (b)ReferencesAny reference to the Department of Commerce in any law, rule, regulation, certificate, directive, instruction, or other official paper in force on the date of the enactment of this title shall be considered to refer and apply to the Department of Innovation and Investment.
				304.Redesignation of Secretary of Commerce to Secretary of Innovation and Investment
 (a)In generalThe Secretary of Commerce is hereby redesignated the Secretary of Innovation and Investment. (b)ReferencesAny reference to the Secretary of Commerce in any law, rule, regulation, certificate, directive, instruction, or other official paper in force on the date of the enactment of this title shall be considered to refer and apply to the Secretary of Innovation and Investment.
				IVAuthorization of appropriations
 401.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Labor and the Secretary of Education such sums as may be necessary to carry out each Secretary’s responsibilities under this Act.
			